Exhibit 16.2 Dallas Office 8343 Douglas Avenue Suite 400 Dallas, Texas 75225 214.393.9300 Main whitleypenn.com November 5, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: T Bancshares, Inc. Dear Sir or Madam: We are the successor by merger to JonesBaggett LLP (“JonesBaggett”), which was the independent registered public accounting firm of T Bancshares, Inc. (the “Company”). Effective as of November 1, 2014, JonesBaggett merged with and into our Firm. We have read the statements made by the Company pursuant to Item 4.01 of Form 8-K, which we understand will be filed with the Securities and Exchange Commission as part of the Form 8-K dated November 5, 2014. We agree with the Company’s statements concerning JonesBaggett and our Firm in such Form 8-K. Sincerely, Whitley Penn LLP An Independent Member of DallasFort WorthHouston
